United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS       August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 04-30063
                         Conference Calendar



MASSOOD DANESH PAJOOH,

                                     Plaintiff-Appellant,

versus

JAMES D. KIRK; ROBERT H. SHEMWELL; SKY, ProSe Clerk Lawyer;
UNITED STATES OF AMERICA,

                                     Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 03-CV-1143
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Massood Danesh Pajooh appeals the district court’s dismissal

of a complaint alleging Bivens** claims against Magistrate Judge

James Kirk, Clerk of Court Robert Shemwell, a pro se law clerk,

and the United States, for failure to issue requested summonses

in a prior case.   The district court found that each of the

defendants was immune from suit and sua sponte dismissed the

complaint pursuant to FED. R. CIV. P. 12(b)(6) for failure to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                            No. 04-30063
                                 -2-

state a claim on which relief can be granted.   We review the

district court’s dismissal pursuant to Rule 12(b)(6) de novo.

Jackson v. City of Beaumont Police Dep’t, 958 F.2d 616, 618 (5th

Cir. 1992).

     Pajooh argues that Judge Kirk was not entitled to absolute

judicial immunity because his failure to order the issuance of

the summonses was an administrative, rather than a judicial, act.

We conclude that Judge Kirk’s actions constituted normal judicial

functions for which he is entitled to absolute immunity.   See

Malina v. Gonzales, 994 F.2d 1121, 1124 (5th Cir. 1993)

(describing factors for determining whether action was judicial

in nature).

     Pajooh’s brief addresses Clerk Shemwell in a single

sentence, and he has failed to even mention the other defendants.

Although pro se briefs are afforded liberal construction, Haines

v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must

brief arguments in order to preserve them.   Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).   Pajooh has waived his claims

against these defendants.

     AFFIRMED.